Citation Nr: 0328488	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
welding burn to the eye.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for prostate cancer 
claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received later that month.  


REMAND

The veteran contends, in part, that his for prostate cancer 
is secondary to in-service radiation exposure.  In his 
substantive appeal, received by the RO in August 2002, he 
requested that all of his service records be obtained, 
essentially to confirm that he was present during or a 
participant in atomic testing.  Since he was on active duty 
from July 1945 to April 1946, the RO should attempt to 
confirm whether the veteran was a present at or a participant 
in such testing, to include Project Trinity, the first 
atmospheric nuclear weapons test conducted at Alamogordo, New 
Mexico, in July 1945.

As an additional matter, the Board notes that the Court 
emphasized in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), that the VCAA's statutory and regulatory provisions 
regarding the duty to notify required that VA specifically 
inform a claimant of what he or she must show to prevail in 
his or her claim, what information and evidence the claimant 
was responsible for, and what evidence VA must secure.  The 
Court further held that failure to provide such notice was 
remandable error.  Here, the record reflects that VCAA 
notification was sent to the veteran in August 2002, but he 
was not specifically informed as to what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Further, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  As such was the case with the August 
2002 correspondence, the Board believes the veteran should be 
provided with notification which is in accord with the 
Federal Circuit's holding in the PVA case.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the veteran's 
complete service personnel records and 
contact the Defense Nuclear Agency and 
any other appropriate agency for the 
purpose of determining whether the 
veteran was present during or a 
participant in any atomic testing while 
on active duty, to include Project 
Trinity, at Alamogordo, New Mexico, in 
July 1945.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the August 2002 Statement of the Case, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



